DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered.
 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 18 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "determine the direction of travel from the location of the user of the wearable personal navigation device, the direction based on the first navigation path; and update to a second navigation path based on information received from the node subsequent to detection of the object, Page 2 of 11Application No.: 16/314,553Attorney Docket No.: P50416US01 Response to Office Action dated May 25, 2021 wherein the detection of the object is further utilized by a second node of the one or more nodes of the network to provide an update to the second wearable personal navigation device” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Cotier et al. US 2016/0124588 discloses space interaction (SI) functionality is described herein for assisting a user in interacting with a space without unduly distracting the user. The SI functionality includes an application interface module 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-19 and 20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481